DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I:  Figures 3A-3D, 4A-4F and 7, Claims 1-10
Species II:  Figures 5A-5D, 6A-6F and 8, Claims 11-20
The species are independent or distinct because the claims recite mutually exclusive characteristics of the species. Species I is a retractable fin control system which retracts the fins by rotating the fins into an annular region formed on a cylindrical wall between two flanges on the exterior of the housing section.  Species II is a retractable fin control system that includes a first cylindrical housing and a second cylindrical housing of smaller diameter than the first cylindrical housing disposed within the first cylindrical housing and an actuator to rotate the second cylindrical housing .  The fins attached to the second cylindrical housing. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require searching different classes/subclasses and employing different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Scott Asmus on 6/17/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0052], line 2 recites “rotation actuator 706”.  Elsewhere in the specification and on Figure 7 reference numeral 706 is described as a “fold actuator”.  The examiner recommends changing this to “fold actuator 706”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 1 recites the limitations "the upper flange" and “the lower flange” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nedderman, Jr., US 5615632 in view of Trulin et al., US 5582364.  
Regarding claims 1, 2, 4, 8-10: Nedderman discloses a retractable fin control system for an underwater vehicle which is (inclusive of unmanned underwater vehicles), comprising:
a housing section (see Fig. 7)  comprising a first flange #50 connected to a second flange (on the opposite end) of a cylindrical wall #16, the first flange and the second flange each having a larger diameter than the wall, such that an annular region exists around an outer surface of the wall and between the first flange and the second flange;
a fin (See Figure 8 for a plurality of fins with equidistant spacing around the wall); and
a fin control device, including a first actuator #26, #54 coupled to the fin and configured to rotate the fin between a stowed position (See Fig. 5) within the annular region and a deployed position extending radially outward from the wall. Nedderman further discloses a motive means for rotating post 26 and arm 54. Nedderman does not explicitly disclose a second actuator to control a tilt angle of the fin.
Trulin discloses a fin control system (See Fig. 2 and Column 5 lines 10-22) that both folds the fin #34 about axis #36 and tilts the fin about axis 42 via an actuator (drive motor not shown).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nedderman by adding a second actuator to control the tilt angle of the fins.  Doing so adds the ability to directionally control the vehicle by tilting one or more of the fins when the fin is in the deployed position.  
Regarding claims 3, 5, 7: The features recited in claims 3, 5 and 7 are routine design considerations made by an artisan.  Independent operation of actuators/fins, the use of stepper motors as actuators, and the dimensions of the fin in relation to the diameter of the vehicle are all routine design considerations that provide known and predictable results.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617